Citation Nr: 1212002	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hearing loss, right ear.

3.  Entitlement to service connection for deep vein thrombosis.

4.  Entitlement to service connection for osteopenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. N.B.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1971 and from March 4 to 18, 1984.  The Veteran also had extensive service in the United States Reserves and the Army National Guard of several states from June 1970 to June 1993.  An Army National Guard Form 22 indicates the Veteran had 21 years and 7 months of service.  An Army National Guard Retirement Points History statement indicates the Veteran had 597 days of active duty service.

The matters on appeal come before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran and Ms. N.B. testified at a hearing in October 2006 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in October 2006 and August 2010.  The Board remanded the claims of entitlement to service connection for right ear hearing loss, entitlement to service connection for seizures, and entitlement to service connection for coronary artery disease (CAD) for additional development in the August 2010 decision.  In an October 2011 rating decision, the Veteran's claim for entitlement to service connection for CAD was granted, and thus that appeal is no longer before the Board.  The case has been returned to the Board for further appellate consideration.

The Board notes that claims for entitlement to service connection for hypertension and entitlement to service connection for left ear hearing loss, previously on appeal in the October 2006 and August 2010 decisions, were granted in a September 2010 rating decision.

The  issues of entitlement to an increased rating for left knee postoperative residuals and entitlement to total disability based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right ear hearing loss, deep vein thrombosis and osteopenia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has a diagnosed seizure disorder, and the collective weight of the evidence is at least in equipoise as to whether his seizure disorder was incurred in active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claim to for service connection for a seizure disorder, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Leave and earning statements show that the Veteran served on ACDUTRA from August 1 to 12, 14 to 16, and from August 23 to October 6 in 1992.

On August 5, 1992, the Veteran complained of sudden severe vertigo the prior night lasting for 4 to 5 minutes with sweating.  He developed a headache the following morning.  He was evaluated to rule out a cerebral vascular accident.  The emergency treatment records show high blood pressure readings.  His ears were normal on examination. 

During a neurological evaluation the same day, the Veteran reported true vertigo and the sensation of motion with mild nausea without vomiting.  He did not have a headache during the vertigo episode.  He had no visual symptoms, and no recent air travel, cold, upper respiratory infection or ear symptoms.  He denied diplopia, decreased vision, trouble talking or swallowing, imbalance, weakness, and numbness.  He reported a current headache, which he described as a typical headache.  On the Hallpike test there was a brief sensation of imbalance but no nystagmus.  His ears and hearing were normal.  The physician found that there were no neurological disorders by history or examination.  He assessed peripheral vertigo of questionable otic cause, resolved, and tension headache.

Private treatment records from October 1994 show the Veteran had additional complaints of vertigo with changes in position.  His symptoms had progressively improved with hypertension medication.  By November 1994, he was complaining of vertigo, nausea, short term memory loss and syncope.  He reported his recent episodes of vertigo were not associated with increased blood pressure.  He continued to have headaches associated with his episodes of vertigo.  He had a negative head CT, but abnormal electroencephalogram (EEG).  The EEG showed asymmetric slow and sharp wave activity in the left temporal region.

In July 1996, the Veteran had an additional EEG performed following complaints of dizziness and chest pain.  The EEG was abnormal with excessive sharp and slow wave activity noted over the left temporal region.  The physician noted the prior October 1994 EEG was similar by report, and "this activity must be clinically correlated but could be seen with epileptic conversion in the proper clinical setting."

In October 1999, the Veteran had a generalized tonic-clonic seizure with positive tongue biting, incontinence, loss of consciousness and postictal confusion.  He also complained of chest pain upon admission to the hospital.  He was admitted with new onset seizure.  An EEG was severely abnormal, with delta bursts, especially anteriorly in a toxic metabolic state or a deep central of frontal lesion, there was also seizure focus from the left anterior temporal lobe.  An MRI of the Veteran's brain was negative.

In March 2001, a VA physician provided a statement that the Veteran had been under her care since June 2000 for temporal lobe epilepsy.  She noted the Veteran reported suffering similar episodes in the early 1980s.  He was noted to have to abnormal EEGs (1996 and 1999) which showed left temporal sharp waves.  

In October 2002, the Veteran was afforded a VA epilepsy examination.  The examiner noted the Veteran's service as from March 4 to 18, 1984 only.  He noted the Veteran had tonic-clonic seizures which started in the 1980s, as well as almost daily "staring spells" at the time of the examination.  The examiner opined that it was not likely that the Veteran's intractable epilepsy started while on active duty.  The examiner (also the physician from the March 2001 statement) did not provide a rationale for her opinion.

A May 2004 statement from a VA physician noted the Veteran had a diagnosis of complex partial seizures and complicated migraines.  She reported the Veteran provided a history of seizure symptoms beginning in the early 1980s.  A similar statement was provided by another VA physician in February 2009.

The Veteran underwent a 30+ hour long-term video EEG monitoring in February 2005.  The EEG revealed multiple left temporal intercital discharges, intercital sharp transients and phase reversal, but no continuous electrography or clinical seizure recorded.  He was discharged with a diagnosis of a seizure disorder.

During his August 2006 hearing, the Veteran testified that he believed his episode of vertigo with increased blood pressure and nausea in 1992 was his first seizure.  He could not remember exactly what happened in 1992, but stated he was medivaced from Jungle Warfare School to Ft. Sherman to be treated at Burgess Army Medical Hospital.  He stated he did not have a seizure again until 1999.  

In December 2010, the Veteran was afforded an additional VA seizure examination.  Following a review of the record and examination of the Veteran, the examiner opined that it was less likely as not that his seizure disorder was a result of his active service, to specifically include his August 1992 incident.  The examiner noted that the neurology evaluation in 1992 found that there was no neurological disorder by examination or history.  She also noted that when he did present with new seizures in 1999, his symptoms "were not at all like the presentation in August 1992."

The Veteran's treating VA neurologist provided a statement in June 2011 that he reviewed the Veteran's treatment records from August 1992 and found that the episode was "in fact" a seizure.  He noted that the Veteran was treated for symptoms of "vertigo, headache, imbalance, and vision" in 1992, and that left temporal slowing could provide the same symptoms.  He also noted that the Veteran was not tested for epilepsy until after the episode in 1992.  The physician reiterated his believe that the Veteran's episode of vertigo in 1992 was a seizure, and that the symptoms correlate to his most recent EEG.

The Board has taken into account the totality of the record, to particularly include the lay statements provided by the Veteran regarding the similarity in his 1992 symptoms and his current seizure symptoms, the abnormal EEG in 1994, and the June 2011 positive nexus statement from the Veteran's treating neurologist.  As indicated above, the Veteran suffered an episode of severe vertigo with sweating and nausea in service, and has credibly asserted that this first incident feels similar to his later diagnosed seizure episodes.  While the 2006 VA examiner provided negative nexus opinion regarding the Veteran's claim for service connection for a seizure disorder, the examination is inadequate as the examiner did not provide a rationale.  The December 2010 and June 2011 physicians have provided conflicting medical opinions.

In contrasting these opinions, the United States Court of Appeals for Veterans Claims (Court) has stressed that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, both the December 2010 VA examiner and treating VA neurologist reviewed the Veteran's 1992 episode and his VA treatment records.  Based on the record, the Board finds that the medical opinions of record are in relative equipoise when applied to the facts of the case, and reasonable doubt must be resolved in the Veteran's favor.


When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, entitlement to service connection for a seizure disorder is warranted.

ORDER

Entitlement to a seizure disorder is granted.


REMAND

In the August 2010 remand, the Board remanded the issue of entitlement to service connection for right ear hearing loss so the Veteran could be afforded a VA examination.  Following the examination, the Appeals Management Center (AMC) was to readjudicate the claims based on a de novo review of the claims file, and " if the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplement Statement of the Case should be furnished to the Veteran and his representative."  

In December 2010, the Veteran was afforded a VA audio examination; however,  subsequent to the VA examination the AMC only issued an SSOC for the Veteran's seizure disorder claim.  It is unclear from the record what action, if any, was taken regarding service connection for right ear hearing loss, as there is no rating action associated with the claims folder.  If the issue was allowed, a rating action should be placed in the claims folder noting that action.  If the claim was denied, a rating action and a supplemental statement of the case, as well as notification to the Veteran should be added to the claims folder.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the Veteran's claims to entitlement to service connection for deep vein thrombosis and osteopenia, the Board notes that the Veteran submitted a Notice of Disagreement in March 2007 with a February 2007 rating decision.  A February 2007 rating decision is not contained in the claims file and is not available within the Virtual VA records database.  A review of the rating sheets attached to a 2010 rating decision shows that the Veteran has been denied service connection for deep vein thrombosis and osteopenia, so it appears that a rating decision has been issued on these issues.  If the Veteran's March 2007 notice of disagreement was timely, the AMC must provide a Statement of the Case for those issues.  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all rating decisions for the Veteran are contained in the claims file, to include rating decisions addressing his claims of entitlement to service connection for deep vein thrombosis and osteopenia (noted to be dated in February 2007).

2.  If the Veteran's March 2007 notice of disagreement was timely, the AMC should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of an appropriate statement of the case addressing the issues of entitlement to service connection for deep vein thrombosis and osteopenia.  The Veteran should be advised of the need to file a timely substantive appeal if the he desires to complete an appeal as to the issue.  If a timely substantive appeal is received, the case should be returned to the Board for appellate review.

3.  If service connection for right ear hearing loss was denied, a supplemental statement of the case, as well as notification to the Veteran should be added to the claims folder.  The Veteran and his attorney should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


